DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 16-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Cornet, US PGPub 2013/0068562.

    PNG
    media_image1.png
    389
    479
    media_image1.png
    Greyscale

Regarding claims 1 and 16, Cornet discloses a system for pump equipment (2), the system comprising: a reservoir (6) configured to store liquid lubricant (oil); a lubrication gland (14,16) configured to expose a shaft seal (see fig 1) of the pump equipment (2) to the liquid lubricant (as described above); a feed line (8,12) configured to provide liquid lubricant (as described above) from the reservoir (6) to the lubrication gland (14,16); a return line (18, 32) to provide liquid lubricant (as described above) from the lubrication gland (14,16) to the reservoir (6); a liquid level sensor (30,31) configured to measure a fluid level in the reservoir (6); a monitoring device (34) mounted to the pump equipment (2); and a communication interface (36,37) to transmit fluid level data (output from 30,31) from the liquid level sensor (30,31) to the monitoring device (34), wherein the monitoring device (34) is configured to compare the fluid level data (as described above) against stored alert thresholds (high level threshold) and: send, to a provider network, a level alert (via alarm 40) when the fluid level data is below one of the stored alert thresholds (below 31 as in fig 4), and store (over sampling period) the fluid level data when the fluid level data is not below one of the stored alert thresholds (above 31 as in fig 6 or 7).
Regarding claim 2, Cornet discloses the system of claim 1, wherein the reservoir (6) is mounted to the pump equipment (2) – see fig 1.
Regarding claim 3, Cornet discloses the system of claim 1, wherein the liquid level sensor (30,31) is mounted to the reservoir (6). 
Regarding claims 4 and 17, Cornet discloses the system of claims 1 and 16, wherein the monitoring device (34) is further configured to periodically report (based on sampling period – see [0044]) the stored fluid level data.
Regarding claims 5 and 18, Cornet discloses the system of claims 1 and 16, wherein the system continuously circulates the liquid lubricant (oil) between the reservoir (6) and the lubrication gland (14,16) through the feed line (8,12) and the return line (18,32) during operation of the pump equipment (2).
Regarding claim 6, Cornet discloses the system of claim 1, wherein the liquid lubricant (oil) in the lubrication gland (14,16) lubricates the shaft seal (see fig 1) when the pump equipment (2) is being run without pumped fluids (residual lubricant in the feed lines and bearing will lubricate shaft).
Regarding claim 7, Cornet discloses the system of claim 1, wherein the communication interface (36,37) includes a wired interface (see lines in fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cornet.  
Regarding claim 10, Cornet discloses the system of claim 1 but does not specify that the liquid level sensor includes a capacitive liquid level sensor.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to employ a capacitive liquid level sensor since the examiner takes Official Notice of the equivalence of a non-specific discrete level sensor described by Cornet and a capacitive liquid level sensor for their use in the oil level monitoring art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.  One having ordinary skill in the art would be motived to employ a capacitive liquid level sensor in order to employ a common, inexpensive, well characterized and reliable monitoring system.
Regarding claim 11, Cornet discloses the system of claim 1 but does not specify that liquid lubricant includes propylene glycol.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ propylene glycol lubricant, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated to employ propylene glycol lubricant in order to employ the system in a wide temperature range, specifically very low temperatures.
  
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cornet in view of Fitch et al., US PGPub 2014/0311240.
Regarding claim 9, Cornet discloses the system of claim 1 but does not specify one or more covered access ports for the communication interface to the liquid level sensor.    

    PNG
    media_image2.png
    315
    448
    media_image2.png
    Greyscale

	Fitch et al. teaches a similar lubrication monitoring system including covered (via 112) access ports for the communication interface to the liquid level sensor (164) – see [0031].  It would have been obvious to provide the covered access port described by Fitch et al. to the system disclosed by Cornet in order to exchange the sensors for varied applications.
Claim(s) 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cornet in view of Zhongping, CN209310879 (attached machine translation used for interpretation)
Regarding claims 15 and 20, Cornet discloses the system of claims 1 and 16 but does not specify the pump is shutdown when the fluid level is below a threshold level.     

    PNG
    media_image3.png
    472
    603
    media_image3.png
    Greyscale

Zhongping teaches a similar system wherein the monitoring device is further configured to: initiate shutdown of the pump equipment (2) when the fluid level data is below one of the stored alert thresholds for a configured period (see abstract).  It would have been obvious to provide the low level shutdown described by Zhongping to the system disclosed by Cornet in order to prevent damage to the pump under loss of lubricant conditions. 
    
Allowable Subject Matter
Claims 8, 12-14 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 8 and 19 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 8 and 19, including every structural element recited in the claims, especially, the configuration wherein the monitoring device is further configured to: obtain, at a first periodic interval, data samples from one or more sensors internal to a housing of the monitoring device; store the data samples with the stored fluid level data to form combined data; establish, at a second periodic interval and via a wireless communications interface, a connection with the provider network; and send, via the wireless communications interface, the combined data to the provider network.
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Claims 12-13 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 12, including every structural element recited in the claims, especially, the configuration wherein the provider network further comprises: a network device configured to: receive, from the monitoring device, the fluid level data for the pump equipment, store the fluid level data, authenticate a user of a user device to retrieve the fluid level data, and send, to the user device, the fluid level data after the authentication.
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Claim 14 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claims, especially, the configuration further comprising: a user device configured to: receive, via a user interface, user input to define data management settings including values for the stored alert thresholds and  periodic reporting intervals, send, to the provider network, the user input, and retrieve, from the provider network, the fluid level data for the pump equipment based on the data management settings.
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654